Matter of Mitchell v Clerk of Supreme Ct. of Kings County (2014 NY Slip Op 06088)
Matter of Mitchell v Clerk of Supreme Ct. of Kings County
2014 NY Slip Op 06088
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-06236	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Stephen Mitchell, petitioner, 
vClerk of Supreme Court of Kings County, et al., respondents.
Stephen Mitchell, Brooklyn, N.Y., petitioner pro se.
John W. McConnell, New York, N.Y. (Pedro Morales of counsel), for respondents.
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit any justice other than Yvonne Lewis, a Justice of the Supreme Court, Kings County, from determining the petitioner's motion pursuant to CPL 460.50 to stay the enforcement of a criminal judgment and, in effect, in the nature of mandamus to compel Yvonne Lewis to decide that motion, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the order of the Supreme Court, Kings County, entered July 15, 2014, which determined the petitioner's motion pursuant to CPL 460.50.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court